Citation Nr: 1529450	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  15-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

3.  Entitlement to service connection for multiple strokes/brain bleeds, to include as due to herbicide exposure.

4.  Entitlement to service connection for ischemic heart disease (claimed as coronary artery disease), to include as due to herbicide exposure.

5.  Entitlement to special monthly compensation based on Aid and Attendance.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs

ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to April 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

At the outset, the Board notes that service treatment and service personnel records have been associated with the claims file since the last final denial in August 2013.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  The Board finds that these records are relevant because they are evidence of the Veteran's service, including his service in Thailand and the service personnel records associated with his Vietnam-era service, all of which is relevant to whether the Veteran served in the Republic of Vietnam.  Thus, VA must reconsider the claim.  Accordingly, the issue has been recharaterized as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition, there is a Virtual VA file that includes relevant documents, including VA treatment records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension, multiple strokes and brain bleeds, coronary artery disease, and entitlement to special monthly compensation due to aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran set foot in the Republic of Vietnam; he is presumed to have been exposed to herbicides.
 
2.  It is presumed that the Veteran's diagnosed prostate cancer is the result of herbicide exposure, and the disease manifested to a compensable degree at some point after his discharge from service.  


CONCLUSION OF LAW

The Veteran's prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for prostate cancer, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

Diseases entitled to the presumption under 38 C.F.R. § 3.309(e) include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence." See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).

The Veteran is seeking service connection for prostate cancer on the basis that he developed this condition as a result of his period of service, to include as due to exposure to herbicides.   He asserts he was exposed to herbicides during his time in service, when he flew in-country and sometimes landed to complete rescue missions.  Specifically, he submitted a statement in February 2012 in which he indicated that he was working with a green beret detachment which resulted in him flying a helicopter CH-3 or A-1 Skyraider "on a daily basis" in North Vietnam.  He stated that "[o]n these missions we admit that we made ground contact because we rescued down air crew members and occasionally some army personnel."  He also stated that on one of the CH-3 Search Missions, he got "out of the CH-3 and picked up an AK-47" which he later gave to a Canadian General at Norad Headquarters.  His DD Form 214 confirms that he was a pilot, and he received the Distinguished Flying Cross with First Oak Leaf Cluster in recognition of his service.  Additional service personnel records indicate that he flew at least 160 combat missions while he was stationed in Thailand during the Vietnam War.  Personnel records show the Veteran flew aerial missions over Vietnam.  The Veteran submitted a list of APOs which included the Veteran's name and showed an APO of 96307 (Tan San Nhout).  The records do not specifically indicate that the Veteran flew into Vietnam and set foot in-country.  The Veteran, however, flew combat missions, and the circumstances and conditions under which he claims he set foot in-country are consistent with the circumstances and conditions of service as a pilot in combat. Thus, there is satisfactory lay evidence that the Veteran set foot on land in the Republic of Vietnam.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Accordingly, he is presumed to have been exposed to herbicides.

Finally, post-service VA and private treatment records show that the Veteran has a diagnosis of prostate cancer, which is a disease that is afforded the presumption of service connection based on herbicide exposure.  (See January 2013 and April 2013 VA treatment records and April 2011 private treatment records.)  Also, the treatment records show that the Veteran's prostate cancer manifested to a compensable degree at some point after his discharge from service.  See 38 C.F.R. § 4.115b (2014).  Accordingly, service connection for prostate cancer on a presumptive basis is warranted.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).


ORDER

Entitlement to service connection for prostate cancer is granted.  


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims service connection for hypertension, multiple strokes and brain bleeds, coronary artery disease, and entitlement to special monthly compensation due to aid and attendance.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Hypertension and multiple strokes and brain bleeds

The Veteran is seeking service connection for hypertension and multiple strokes and brain bleeds on the basis that he developed these conditions due to his period of service, to include his exposure to herbicides therein.  

As discussed above, the Veteran is presumed to have been exposed to herbicides during his period of active service.  In addition, the Veteran's treatment records indicate he has a current diagnosis of hypertension and has a history of strokes.  

The Board is cognizant that there is no VA presumption for service connection for hypertension or multiple strokes and brain bleeds as due to herbicide exposure; however, this does not otherwise preclude the Veteran from bringing a claim of direct service connection.  Even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection. 23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. 

Additionally, the Board recognizes that the NAS has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id.  Thus, the NAS findings suggest that there is some evidence that hypertension may be caused by factors other than for e.g., smoking, aging, and genetics, etc.

In light of the foregoing, the Board will afford the Veteran a VA opinion to determine the etiology of his hypertension and multiple strokes and brain bleeds.  The Board recognizes that VA provided a VA opinion in October 2014 regarding whether his hypertension was related to his period of active service.  However, the opinion did not take into account the Veteran's contention that his hypertension is related to his exposure to herbicides.  Therefore, the Board finds that the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Coronary artery disease

The Veteran is also seeking service connection for coronary artery disease, to include as secondary to herbicide exposure.  The Board recognizes that coronary artery disease is a disease entitled to the presumption of service connection due to herbicide exposure under 38 C.F.R.  3.309(e).  However, while the Veteran's VA treatment records show that he has been treated for congestive heart failure, there is no indication that it is due to ischemic heart disease, and there is no clinical diagnosis of coronary artery disease of record.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In light of this, the Board finds that a medical opinion is required to determine if the Veteran has a diagnosis of ischemic heart disease or coronary artery disease.

Aid and attendance

Additionally, the Board finds that the Veteran's claim for SMC based on the need for aid and attendance is inextricably intertwined with his claims for service connection for hypertension, multiple strokes and brain bleeds, and coronary artery disease.  The granting of service connection for any of these disabilities would potentially affect the issue of whether the Veteran needs aid and attendance or is bedridden due to his service-connected disabilities.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate VA examiner to determine whether the Veteran has hypertension and/or multiple strokes and brain bleeds due to his presumed exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of active duty service.  In light of the foregoing, the examiner should provide an opinion on the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to his presumed in-service herbicide exposure?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple strokes and brain bleeds are due to his presumed in-service herbicide exposure?

The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension and strokes and brain bleeds as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is what is the likelihood that this Veteran's hypertension and strokes and brain bleeds are related to his herbicide exposure given his medical history, family history, risk factors, etc. 

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Obtain an opinion from an appropriate VA examiner to determine whether the Veteran has a current diagnosis of ischemic heart disease or coronary artery disease.  (If the opinion cannot be rendered without the Veteran undergoing an examination, then the Veteran should be scheduled for an examination.)  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Thereafter, readjudicate the Veteran's claims of service connection for hypertension, multiple strokes and brain bleeds, coronary artery disease, and entitlement to special monthly compensation due to aid and attendance.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


